THE STATE OF SOUTH CAROLINA
                         In The Court of Appeals

            The State, Respondent,

            v.

            Victoria Lorraine Sanchez, Appellant.

            Appellate Case No. 2018-002163



                        Appeal From Greenville County
                      Letitia H. Verdin, Circuit Court Judge


                                Opinion No. 5875
                 Heard October 12, 2021 – Filed December 8, 2021


                        REVERSED AND REMANDED


            Appellate Defender Adam Sinclair Ruffin, of Columbia,
            for Appellant.

            Attorney General Alan McCrory Wilson and Assistant
            Attorney General Mark Reynolds Farthing, both of
            Columbia, and Solicitor William Walter Wilkins, III, of
            Greenville, for Respondent.



THOMAS, J.: Victoria Lorraine Sanchez appeals her convictions for trafficking
more than twenty-eight grams of heroin and unlawful conduct toward a child,
arguing, inter alia, the trial court erred in refusing to charge her requested
circumstantial evidence jury charge. We reverse and remand.
FACTS

During a pretrial motion to suppress, Andrew Reese testified he was working as a
deputy on a narcotics interdiction team for the Greenville County Sheriff's Office
(GCSO) and was responsible for locating and seizing narcotics and other illegal
items being transported on the interstate. On June 28, 2017, the interdiction team
received a tip from the Department of Homeland Security identifying a silver Kia
Sorrento that had been observed at a suspected drug location in Atlanta and was
headed north on I-85. Reese stopped Sanchez's silver Kia after she crossed lane
lines and was too-closely following a tractor trailer as she was traveling north on I-
85.

Reese approached the vehicle and Sanchez handed him her Texas identification
card, insurance documentation insuring Rigoberto Guzman, Jr., registration
information in another man's name, a bill of sale indicating a sale of the vehicle
from Edwin Campos to Sanchez, and an offer to purchase a 2014 Chrysler for
$4,900. Sanchez told Reese she was buying the vehicle from her cousin and had
put down a $4,000 deposit. Reese began questioning Sanchez, who told him she
left Laredo, Texas, for Atlanta, stayed a week with family, and was traveling to
New Jersey to visit family for two weeks. She also stated a child in the vehicle
was her child and her other two children were in Texas with her boyfriend.
According to Reese's dash camera video, Reese asked Sanchez to exit the vehicle
approximately three-and-a-half minutes into the stop. Approximately twelve
minutes into the stop, Reese asked for consent and handed Sanchez warning
tickets. Sanchez consented to the search. Reese described Sanchez as calm
throughout the process. By the time Reese handed Sanchez the warnings, Deputy
Wasserman and Deputy David Harrison, Jr., both also of the GCSO, had arrived,
having been requested by Reese to assist in the search.

Reese testified he first searched the front seat area, including Sanchez's purse, and
then moved to search the luggage in the trunk of the car. Harrison testified he had
seventeen years of experience in highway patrol, thirteen of which were on the
interdiction team. Based on his training, the tip, and Reese's suspicions, Harrison
suspected the vehicle might contain an "aftermarket hidden compartment."
Harrison testified that on a small SUV like the Kia, he typically looked on the
floorboard, underneath the vehicle, and on the floor above the gas tank. In this
case, Harrison looked underneath the vehicle and noticed the exhaust and gas tank
were lower than they should have been. He also noticed unusual, elongated bolts
that were freshly painted black, whereas the remainder of the undercarriage was
grimy. Harrison noticed the welding on the bolts was not factory welding.
Harrison concluded the vehicle had a hidden compartment.

Harrison retrieved a crowbar, removed the backseat, and looked at the cover for the
fuel pump. When he touched it to pull it open, a screw popped off. The screw
contained traces of silicone indicating it had been cut off and glued onto the panel
lid to make it appear as if it was in use. Packages of what tested to be heroin were
inside the compartment. The trial court watched the video of the stop and search
and denied Sanchez's motion to suppress the heroin.

During trial, Reese and Harrison similarly testified to the tip, stop, and search.
Reese additionally testified that while Sanchez was being booked into the detention
center, she admitted she had a $20 bill with cocaine residue on it in her bra. The
heroin found in the vehicle, estimated at a street value of $1.73 million, was
admitted over Sanchez's renewed objection. Reese admitted he never investigated
the seller of the vehicle despite the seller's address on the bill of sale and further
admitted he did not test the hidden compartment for fingerprints.

Sanchez moved for directed verdicts, arguing there was insufficient evidence of
her knowledge that the vehicle contained heroin. The trial court denied the
motions. Sanchez also requested the circumstantial evidence jury charge approved
in State v. Logan, 405 S.C. 83, 747 S.E.2d 444 (2013). The trial court denied the
request. Sanchez was convicted and sentenced to thirty-two years imprisonment
for trafficking in heroin and ten years concurrent for unlawful conduct toward a
child. This appeal followed.

STANDARD OF REVIEW

"In criminal cases, we review the decisions of the trial court only for errors of
law." State v. Gilmore, 396 S.C. 72, 77, 719 S.E.2d 688, 690 (Ct. App. 2011).
"Therefore, an appellate court is bound by the trial court's factual findings unless
they are clearly erroneous." State v. Banda, 371 S.C. 245, 251, 639 S.E.2d 36, 39
(2006). In our review, "this [c]ourt is limited to determining whether the trial court
abused its discretion." State v. Edwards, 384 S.C. 504, 508, 682 S.E.2d 820, 822
(2009).

LAW/ANALYSIS

Sanchez argues the trial court erred in refusing to give her requested circumstantial
evidence jury charge. We agree.
Trafficking in heroin is defined as:

             Any person who knowingly sells, manufactures,
             cultivates, delivers, purchases, or brings into this State, or
             who provides financial assistance or otherwise aids,
             abets, attempts, or conspires to sell, manufacture,
             cultivate, deliver, purchase, or bring into this State, or
             who is knowingly in actual or constructive possession or
             who knowingly attempts to become in actual or
             constructive possession of: . . . heroin . . . is guilty of a
             felony which is known as "trafficking in illegal drugs . . .
             ."

S.C. Code Ann. § 44-53-370(e)(3) (2018). The trafficking statute "specifically
requires a person act 'knowingly.'" State v. Taylor, 323 S.C. 162, 165, 473 S.E.2d
817, 818 (Ct. App. 1996) (addressing a previous version of the trafficking statute).
A "defendant's knowledge and possession [of illegal substances] may be inferred."
State v. Heath, 370 S.C. 326, 329, 635 S.E.2d 18, 19 (2006). "In drug cases, the
element of knowledge is seldom established through direct evidence, but may be
proven circumstantially." State v. Hernandez, 382 S.C. 620, 624, 677 S.E.2d 603,
605 (2009). "The State has the burden of proving the defendant guilty beyond a
reasonable doubt. This burden rests with the State regardless of whether the
State relies on direct evidence, circumstantial evidence, or some combination of
the two." Logan, 405 S.C. at 99, 747 S.E.2d at 452.

In Logan, our supreme court reconsidered the circumstantial evidence jury
instruction given in criminal trials. 405 S.C. at 90−100, 747 S.E.2d at 448−53.
The court mandated a new circumstantial evidence jury charge, "when so requested
by the defendant[,]" containing the following language:

             There are two types of evidence which are generally
             presented during a trial—direct evidence and
             circumstantial evidence. Direct evidence directly proves
             the existence of a fact and does not require deduction.
             Circumstantial evidence is proof of a chain of facts and
             circumstances indicating the existence of a fact.

             Crimes may be proven by circumstantial evidence. The
             law makes no distinction between the weight or value to
             be given to either direct or circumstantial evidence,
             however, to the extent the State relies on circumstantial
             evidence, all of the circumstances must be consistent with
             each other, and when taken together, point conclusively
             to the guilt of the accused beyond a reasonable doubt. If
             these circumstances merely portray the defendant's
             behavior as suspicious, the proof has failed.

Id. at 99, 747 S.E.2d at 452 (emphasis added). "When requested, the Logan charge
must be given in cases based in whole or part on circumstantial evidence." State v.
Herndon, 430 S.C. 367, 371, 845 S.E.2d 499, 501 (2020).

An erroneous failure to give the Logan charge upon request must be prejudicial to
the defendant; thus, the appellate court must apply the harmless error analysis. Id.
at 371, 845 S.E.2d at 502; see State v. Jenkins, 412 S.C. 643, 651, 773 S.E.2d 906,
909–10 (2015) (explaining a harmless error analysis looks at the prejudicial nature
of the error to determine if it reasonably affected the result of the trial).
Previewing a trial judge's jury instructions, the appellate court must view the jury
charge as a whole and in light of the evidence and issues presented at trial. State v.
Simmons, 384 S.C. 145, 178, 682 S.E.2d 19, 36 (Ct. App. 2009). "A trial court's
decision regarding jury charges will not be reversed where the charges, as a whole,
properly charged the law to be applied." State v. Wharton, 381 S.C. 209, 213, 672
S.E.2d 786, 788 (2009). A jury charge is appropriate if it is substantially correct
and adequately covers the law applicable to the case. State v. Foust, 325 S.C. 12,
16, 479 S.E.2d 50, 52 (1996).

As previously stated, our supreme court in Herndon stated that "the Logan charge
must be given in cases based in whole or part on circumstantial evidence."
Herndon, 430 S.C. at 371, 845 S.E.2d at 501. The State's case against the
defendant in Herndon was "almost exclusively circumstantial." Id. at 373, 845
S.E.2d at 502. In applying the harmless error test, the court noted it "must be
careful not to weigh the evidence." Id. at 373 n.6, 845 S.E.2d at 502 n.6. In State
v. Dent, this court likewise found the trial court erred in refusing to give the Logan
charge upon request. 434 S.C. 357, 362−63, 863 S.E.2d 478, 481 (Ct. App.
2021), reh'g denied, Oct. 18, 2021. In determining the error was not harmless, this
court in Dent relied in part on the fact that "[t]here was no physical evidence, and
the State spent substantial time in summation explaining to the jury that the case
was 'about circumstantial evidence.'" Id. at 363, 863 S.E.2d at 481.
In this case, Sanchez requested the Logan charge. The court denied the request
and charged the following:

             There are two types of evidence which are generally
             presented during a trial: direct evidence and
             circumstantial evidence. Direct evidence is the testimony
             of a person who claims to have actual knowledge of a
             fact, such as an eyewitness. It is evidence which
             immediately establishes the main fact to be proved.

             Circumstantial evidence is proof of the chain of facts and
             circumstances indicating the existence of a fact. It is
             evidence which immediately establishes collateral facts
             from which the main fact may be inferred.
             Circumstantial evidence is based on inference and not on
             personal knowledge or observation.

             The law makes absolutely no distinction between the
             weight or value to be given to either direct or
             circumstantial evidence. Nor is a greater degree of
             certainty required of circumstantial evidence than of
             direct evidence. You should weigh all the evidence, if
             you are not convinced of the guilt of the defendant
             beyond a reasonable doubt, you must find the defendant
             not guilty.

The trial court's charge neglected to include the language from Logan, "to the
extent the State relies on circumstantial evidence, all of the circumstances must be
consistent with each other, and when taken together, point conclusively to the guilt
of the accused beyond a reasonable doubt." Logan, 405 S.C. at 99, 747 S.E.2d at
452. Based on the omission of the mandatory language in Logan, and after a
review of the trial court's instructions as a whole, we agree with Sanchez that the
trial court erred in refusing to give the Logan charge upon her request, and Sanchez
was prejudiced by the error. See Dent, 434 S.C. at 362, 863 S.E.2d at 480−81 ("To
warrant reversal, a trial judge's refusal to give a requested jury charge must be both
erroneous and prejudicial to the defendant." (quoting State v. Adkins, 353 S.C. 312,
319, 577 S.E.2d 460, 464 (Ct. App. 2003))).

Similar to Herndon, the evidence of Sanchez's knowledge of the drugs was largely
circumstantial. The State's witness admitted there was no investigation of the
seller of the vehicle or tests on the hidden compartment. Furthermore, there was
no direct evidence of Sanchez's knowledge of the hidden compartment or drugs.
As in Dent, the State spent a significant portion of its closing argument on
circumstantial evidence. We find the trial court erred in failing to grant Sanchez's
request to charge the jury with the Logan instruction on circumstantial evidence.
In addition, we find the error was not harmless.

CONCLUSION

Based on the foregoing, Sanchez's convictions are

REVERSED AND REMANDED. 1

HUFF and GEATHERS, JJ., concur.




1
  Because this finding is dispositive, we decline to address Sanchez's remaining
issues on appeal. See State v. Hepburn, 406 S.C. 416, 428 n.14, 753 S.E.2d 402,
408 n.14 (2013) (declining to review remaining issues when a determination of a
prior issue was dispositive of the appeal).